Title: [Diary entry: 18 January 1787]
From: Washington, George
To: 

Thursday 18th. Mercury at 34 in the Morning—55 at Noon and 47 at Night. The Morning was exceedingly pleasant & perfectly calm. The Wind afterwards rose in the So. Wt. quarter & shifted to the westward. The ground was froze this Morning tho’ not very deep. All the Gentlemen (messrs. Porter & Ingraham who had stayed two Nights with the others) went away after Breakfast. I rid to all the Plantations. The plows began on Tuesday to break up the New field for Corn in the Neck on Tuesday last. Worked there yesterday and would do so to day also; after which, as the ground they had left, appeared to be a good deal dried by yesterdays Wind I directed them to return to it to morrow. Finished except two lands which were left untouched, plowing the


Lay land at Dogue run, and began to list the field (alternate rows) intended for Corn at that place and began plowing with 2 plows at French’s for Oats & Barley. Set another (makg. 3 plows) to work at the Ferry Plantation to day. The Muddy hole people went from the New ground in front of the Ho[me] Ho[use] to the Plantation to work, to grub & clear the stumps & bushes before the Plows at that place.